DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A COMPENSATION UNIT FOR LEAKAGE CURRENT AND DRIVING METHOD THEREOF.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “compensation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “connected” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: compensation transistor (compensation unit, see specification page 9, lines 8-9).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (U.S. Patent Pub. No. 2020/0105197) in view of Jeong (U.S. Patent Pub. No. 2010/0277400).

Regarding claim 1, Yin discloses a display panel (fig. 8), comprising a display area (i.e. area of display panel) and a non-display area (i.e. area outside of the display panel) surrounding the display area, (fig. 8, [0079]); 
wherein, the display area comprises scan lines (Gn) arranged in a second direction and each extending in a first direction, data lines (source driving circuit 4 for outputting to data lines) arranged in the first direction and each extending in the second direction, and pixel driver circuits (P) defined by the scan lines and the data lines intersecting with each other, the first direction intersecting the second direction, (figs. 5 and 8, [0060 and 0079]); 
the non-display area comprises a step area (i.e. bottom area of the display panel) and a compensation unit (transistor T4), and the compensation unit is located between the step area and a last row of pixel driver circuits among the pixel driver circuits (i.e. transistor T4 is located below the last row of the pixel circuits P), (fig. 8, [0079]); and 
the compensation unit (T4) configured to transmit a leakage current compensation signal to the sense line, (fig. 6, [0063]).

However, Yin does not mention the compensation unit is connected to a corresponding data line.
In a similar field of endeavor, Jeong teaches the compensation unit (304) is connected to a corresponding data line among the data lines (D1 to D2400) and configured to transmit a leakage current compensation signal to the corresponding data line (i.e. switch SW2 is turned on to measure voltage of the OLED to calibrate aging, and then turn on switch SW1 to transmit to the data lines the calibrated data voltage), (figs. 3a and 4a, [0029 and 0031-0032]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yin, by specifically providing the compensation unit being connected to the data line, as taught by Jeong, for the purpose of calibrating current due to aging of OLEDs, [0002].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Jeong and in view of Lim et al (U.S. Patent Pub. No. 2019/0206502).

Regarding claim 2, Yin in view of Jeong discloses everything as specified above in claim 1.  However, Yin in view of Jeong does not mention the scan driver circuit comprises cascaded scan driver circuit units.
In a similar field of endeavor, Lim teaches further comprising a scan driver circuit (14), wherein the scan driver circuit (14) comprises cascaded scan driver circuit units (STG1-STG(n)), an i.sub.th row of scan line (i.e. GS4) is connected to an i.sub.th stage scan driver circuit unit (STG4), an nth stage scan driver circuit unit (STG(n)) is connected to a last row of scan line (GS(n)), an input terminal of a first stage scan driver circuit unit (STG1) is connected to a first initial signal line (Vst), wherein 1≤i≤n, and i and n are positive integers, (figs. 1-2, [0045-0046 and 0052-0055]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yin in view of Jeong, by specifically providing the scan driver circuit comprises cascaded scan driver circuit units, as taught by Lim, for the purpose of suppressing defect occurring in the non-display period, [0011].

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “a gate electrode of the compensation transistor is connected to an (n+1)th stage scan driver circuit unit; or the gate electrode of the compensation transistor is connected to a second initial signal line, and an effective level of a second initial signal is located after an effective level of an nth stage scan drive signal output by the nth stage scan driver circuit unit.”

Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein, the compensation unit comprises a first transistor and a second transistor, wherein a first electrode of the first transistor is electrically connected to a first power supply line, a second electrode of the first transistor is connected to a first electrode of the second transistor, and a second electrode of the second transistor is connected to the corresponding data line; and a gate electrode of the first transistor and a gate electrode of the second transistor are connected to an (n+1)th stage scan driver circuit unit; or the gate electrode of the first transistor and the gate electrode of the second transistor are connected to a second initial signal line, and an effective level of a second initial signal is located after an effective level of an n.sub.th stage scan drive signal output by the nth stage scan driver circuit unit.”

Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein, the compensation unit comprises a first transistor and a second transistor, wherein a first electrode of the first transistor is electrically connected to a first power supply line, a second electrode of the first transistor is connected to a first electrode of the second transistor, and a second electrode of the second transistor is connected to the corresponding data line; the first transistor is connected to the n.sub.th stage scan driver circuit unit, and a gate electrode of the second transistor is connected to an (n+1)th stage scan driver circuit unit, or the gate electrode of the second transistor is connected to a second initial signal line, an effective level of a second initial signal being located after an effective level of an nth stage scan drive signal output by the nth stage scan driver circuit unit.”

Claim 6 is dependent upon claim 5 and is allowed for the reason set forth above in claim 5.  

Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein, the compensation unit comprises a third transistor, a fourth transistor, a fifth transistor and a sixth transistor; a first electrode of the third transistor is connected to an initialization signal line, a second electrode of the third transistor is connected to a first electrode of the fourth transistor and a gate electrode of the fifth transistor, a second electrode of the fourth transistor is connected to a second electrode of the fifth transistor, a first electrode of the fifth transistor is connected to a second electrode of the sixth transistor, and a first electrode of the sixth transistor is connected to the corresponding data line; and a gate electrode of the third transistor, a gate electrode of the fourth transistor and a gate electrode of the sixth transistor are connected to an (n+1) th stage scan driver circuit unit; or the gate electrode of the third transistor, the gate electrode of the fourth transistor and the gate electrode of the sixth transistor are connected to a second initial signal line, an effective level of a second initial signal being located after an effective level of an nth stage scan drive signal output by the nth stage scan driver circuit unit.”

Claim 8, none of the prior art of record teaches alone or in combination the limitation “wherein, the compensation unit comprises a third transistor, a fourth transistor, a fifth transistor and a sixth transistor; a first electrode of the third transistor is connected to an initialization signal line, a second electrode of the third transistor is connected to a first electrode of the fourth transistor and a gate electrode of the fifth transistor, a second electrode of the fourth transistor is connected to a second electrode of the fifth transistor, a first electrode of the fifth transistor is connected to a second electrode of the sixth transistor, and a first electrode of the sixth transistor is connected to the corresponding data line; and a gate electrode of the third transistor is electrically connected to the nth stage scan driver circuit unit, and a gate electrode of the fourth transistor and a gate electrode of the sixth transistor are connected to an (n+1)th stage scan driver circuit unit, or the gate electrode of the fourth transistor and the gate electrode of the sixth transistor are connected to a second initial signal line, an effective level of a second initial signal being located after an effective level of an nth stage scan drive signal output by the nth stage scan driver circuit unit.”

Claim 9 is dependent upon claim 8 and is allowed for the reason set forth above in claim 8. 

Claim 10, none of the prior art of record teaches alone or in combination the limitation “the compensation pixel driver circuit comprises a dummy drive transistor, a dummy data write transistor, a dummy light-emitting control transistor, a dummy gate electrode initialization transistor and a dummy threshold compensation transistor, wherein the dummy light-emitting control transistor is connected in series with the dummy drive transistor, the dummy threshold compensation transistor is connected between a gate electrode and a second electrode of the dummy drive transistor, and the dummy gate electrode initialization transistor is connected to the gate electrode of the dummy drive transistor.”

Claims 11-14 are dependent upon claim 10 and are allowed for the reason set forth above in claim 10.  

Claim 15, none of the prior art of record teaches alone or in combination the limitation “in a case where the display panel is in a first frequency mode, the method for driving the display panel comprises a refresh phase and a hold phase, wherein a drive frequency of the first frequency mode is less than or equal to 30 Hz; at the refresh phase, writing a data signal into a drive transistor, and at the end of the refresh phase, writing a current compensation signal into the corresponding data line.”

Claims 16-20 are dependent upon claim 15 and are allowed for the reason set forth above in claim 15. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691